Name: Decision of the EEA Joint Committee No 93/1999 of 16 July 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: health;  deterioration of the environment;  foodstuff
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(18)Decision of the EEA Joint Committee No 93/1999 of 16 July 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0058 - 0059Decision of the EEA Joint CommitteeNo 93/1999of 16 July 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 62/1999 of the EEA Joint Committee of 28 May 1999(1).(2) Commission Regulation (EC) No 1525/98 of 16 July 1998 amending Regulation (EC) No 194/97 setting maximum levels for certain contaminants in foodstuffs(2), is to be incorporated into the Agreement.(3) Commission Directive 98/53/EC of 16 July 1998 laying down the sampling methods and the methods of analysis for the official control of the levels for certain contaminants in foodstuffs(3), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 54r (Commission Regulation (EC) No 194/97) in Chapter XII of Annex II to the Agreement: ", as amended by:- 398 R 1525: Commission Regulation (EC) No 1525/98 of 16 July 1998 (OJ L 201, 17.7.1998, p. 43)."Article 2The following point shall be inserted after point 54r (Commission Regulation (EC) No 194/97) in Chapter XII of Annex II to the Agreement: "54s. 398 L 0053: Commission Directive 98/53/EC of 16 July 1998 laying down the sampling methods and the methods of analysis for the official control of the levels for certain contaminants in foodstuffs (OJ L 201, 17.7.1998, p. 93)."Article 3The texts of Regulation (EC) No 1525/98 and Directive 98/53/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 17 July 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 16 July 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 284, 9.11.2000.(2) OJ L 201, 17.7.1998, p. 43.(3) OJ L 201, 17.7.1998, p. 93.